     MICHAEL F. BOHN, ESQ.
1    Nevada Bar No.;1641
     mbohn@bohnlawfirm.com
2
     NIKOLL NIKCI, ESQ.
3
     Nevada Bar No. 10699
     nnikci@bohnlawfirm.com
4    LAW OFFICES OF
     MICHAEL F. BOHN, ESQ., LTD.
5    2260 Corporate Circle, Suite 480
     Henderson, NV 89074
6    (702)642-3113/ (702) 642-9766 FAX
7    Attorney for defendant Saticoy Bay
     LLC Series 5841 Feral Garden
8

9
                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
10

11                                                       CASE NO.: 2:17-cv-00109-APG-GWF
     LINEAR MORTGAGE LLC,
12
                    Plaintiff,
13
     vs.
14
                                                       STIPULATION TO EXTEND TIME FOR
     ANTRECE WILLIAMS; SIERRA RANCH                      DEFENDANT SATICOY BAY LLC
15   HOMEOWNERS ASSOCIATION; LEACH                     SERIES 5841 FERAL GARDEN TO FILE
     JOHNSON SONG & GRUCHOW, LTD.;                        OPPOSITION TO PLAINTIFF’S
16   SATICOY BAY LLC SERIES 5841 FERAL                   SUMMARY JUDGMENT MOTION
     GARDEN; DOE INDIVIDUALS I-X,                                  (First Request)
17   inclusive, and ROE CORPORATIONS I-X,
     inclusive,
18
                                                                ORDER
19                               Defendants.

20
            Plaintiff Linear Mortgage, LLC, defendants Sierra Ranch Homeowners Association and
21
     Saticoy Bay LLC Series 5841 Feral Garden by and through their respective counsel, hereby
22
     agree and stipulate as follows:
23
            1.      On June 5, 2019, Linear Mortgage LLC filed a summary judgment motion;
24
            2.      Saticoy Bay’s response was due on June 26, 2019;
25




                                                 -1-
1           4.      Saticoy Bay timely prepared the response, however, inadvertently did not file it

2    on June 26, 2019;

3           5.      Saticoy Bay requests leave to file its response, and will not need more than one

4
     day from filing of the Court’s order granting leave;

            6.      Counsel for Linear Mortgage LLC does not oppose the request;
5
            7.      Counsel for Sierra Ranch Homeowners Association does not oppose the request;
6
            7.      This stipulation is made in good faith and not for purposes of delay.
7

8
     DATED this 27th day of June, 2019.           DATED this 27th day of June, 2019.
9
     AKERMAN LLP                                  LEACH KERN GRUCHOW
10
                                                  ANDERSON SONG
11
     /s/ Natalie L. Winslow, Esq.                 /s/ Ryan D. Hastings, Esq.
12
     Ariel E. Stern, Esq.                          Sean L. Anderson, Esq.
13
     Natalie L. Winslow, Esq.                      Ryan D. Hastings, Esq.
     1635 Village Center Circle, Suite 200         2525 Box Canyon Drive
14   Las Vegas, NV 89134                           Las Vegas, NV 89128
     Attorneys for Plaintiff                       Attorneys for Defendant Sierra Ranch
15   Linear Mortgage, LLC                          Homeowners’ Association

16
     LAW OFFICES OF
     MICHAEL F. BOHN, ESQ.
17
     /s/ Michael F. Bohn
     Michael F. Bohn, Esq.
18   Nikoll Nikci, Esq.
     2260 Corporate Circle
19   Suite 480
     Henderson, Nevada 89074
20   Attorneys for Defendant Saticoy Bay
     LLC Series 1236 Dusty Creek
21
                                                   IT IS SO ORDERED:
22

23
                                                   _______________________________________
24                                                 UNITED STATES
                                                   UNITED        DISTRICT
                                                            STATES        JUDGE COURT JUDGE
                                                                     DISTRICT
                                                   Dated: June 27, 2019.
25
                                                   DATED:



                                                   -2-
